          Case 1:11-cv-05845-LTS-JCF Document 383 Filed 09/20/21 Page 1 of 3
                                                                            Prisoners' Rights Project
                                                                            199 Water Street
                                                                            New York, NY 10038
                                                                            T (212) 577-3530
                                                                            www.legal-aid.org


                                                                            John K. Carroll
                                                                            President

                                                                            Janet E. Sabel
                                                                            Attorney-in-Chief
September 20, 2021                                                          Chief Executive Officer

VIA ECF                                                                     Justine Luongo
                                                                            Attorney-in-Charge
                                                                            Criminal Defense Practice
The Honorable Laura T. Swain
                                                                            Mary Lynne Werlwas
United States District Court                                                Director
Southern District of New York                                               Prisoners’ Rights Project
500 Pearl Street
New York, NY 10006

       Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Your Honor,

We are counsel to the plaintiff class in the above-captioned matter. We write to request an
emergency conference with the Court in anticipation of filing motions seeking emergency relief and
potentially initiating proceedings pursuant to 18 U.S. § 3626(a)(3) (“Prisoner Release Order”). We
have advised all parties and the Monitoring Team of this submission, and Defendants have
consented to the request for a conference.

We share the grave concerns that the Monitor conveyed in the August 24, 2021 special report (Dkt.
Entry 378) and September 2, 2021 status report (Dkt. Entry 380). Prior Monitor’s Reports have
detailed how mismanagement and a toxic staff culture have caused harm necessitating relief. See
August 14, 2020 Remedial Consent Order Addressing Non-Compliance (Dkt. Entry 305). The most
recent reports of the Monitor demonstrate non-compliance with this order in fundamental respects.
(Dkt. Entry 368 at 4-16, Dkt. Entry 360 at 4). These ongoing and serious operational deficiencies,
exacerbated by months of mass staff absenteeism, have so degraded security and safety in the jails
that class members are in exceptional danger.

Two material developments since the Monitor filed its September 2 report prompt this emergency
request. First, on September 10, 2021, the Chief Medical Officer of Correctional Health Services,
Dr. Ross MacDonald, wrote the attached letter stating that “in 2021, we have witnessed a collapse in
basic jail operations, such that today I do not believe the city is capable of safely managing the
custody of those it is charged with incarcerating in its jails, nor maintaining the safety of those who
work there.” Ex. A.




                                                                                                        1
           Case 1:11-cv-05845-LTS-JCF Document 383 Filed 09/20/21 Page 2 of 3




Second, on September 15, 2021, Commissioner Schiraldi and his staff testified under oath before the
New York City Council.1 That testimony included the following:

       Unstaffed housing units. “Yesterday there were approximately 70…housing units that did
        not have a B officer [the officer assigned to work the floor] in them.”2
       The scope of staff absenteeism. Of 8,370 uniform members of service, 1,789 of them were
        out sick on September 14, 2021. 112 of those were newly out sick, 727 were on medically
        modified status, 68 staff members were out for personal emergency, 93 were out on AWOL,
        and 27 were out for an FMLA-related reason.3
       The protracted process of repairing broken cell doors. “We expect to be able to fix all the
        doors by February.”4
       Lack of capacity at DOC facilities. When asked about how feasible it would be to relocate
        incarcerated people to units with functioning doors, Commissioner Schiraldi said, “All the
        facilities right now are pretty much right at the top of capacity. If we had fewer people and
        we had more staff, it would be totally feasible and the right thing to do. But right now, we’re
        pretty much at the top of every facility except the women’s facility…but we really don’t have
        other staff, the only thing we can do, which we are planning to do, through our conversations
        with CHS, is to open up the clinics in EMTC and have just a few beds there but really we
        don’t have a lot ability to expand because we don’t have staff.”5
When elected officials conducted an emergency tour of several DOC facilities on September 13,
2021, they reported observing people confined in spaces covered in excrement, garbage,
cockroaches, and rotting food.6 One state senator reported witnessing an attempted suicide.7 Some
legislators described “dozens of people without masks packed into cells with overflowing toilets,
unable to see their lawyers because they have yet to be booked,” and units in which “people were
being held in showers and relieving themselves in plastic bags.”8




1
  Oversight: The Condition in Our City’s Jails: Hearing Before the Comm. on Criminal Justice, New York City Council
(September 15, 2021), https://legistar.council.nyc.gov/MeetingDetail.aspx?ID=890543&GUID=71B97366-3019-425E-
813B-DA5DD20A68F1&Options=info|&Search=#.
2
  Oversight: The Condition in Our City’s Jails: Hearing Before the Comm. on Criminal Justice, New York City Council
(September 15, 2021) (Testimony of Dana Wax, Chief of Staff, New York City Department of Correction, beginning at
1:08:20) (emphasis supplied).
3
  September 15 City Council Hearing, supra (Testimony of Dana Wax, beginning at 1:35:06).
4
  September 15 City Council Hearing, supra (Testimony of Commissioner Schiraldi, beginning at 2:31:20).
5
  Id.
6
  Tori B. Powell, Cockroaches, rotting food, and garbage: Lawmakers say Rikers Island jail conditions are a “public
health issue”, CBS NEWS (Sept. 17, 2021, 12:09 AM), https://www.cbsnews.com/news/new-york-rikers-island-jail-
humanitarian-crisis/.
7
  Id.
8
  Jonah E. Bromwich and Jan Ransom, 10 Deaths, Exhausted Guards, Rampant Violence: Why Rikers Is in Crisis, N.Y.
TIMES (Sept. 15, 2021), https://www.nytimes.com/2021/09/15/nyregion/rikers-island-jail.html.


                                                                                                                      2
           Case 1:11-cv-05845-LTS-JCF Document 383 Filed 09/20/21 Page 3 of 3




The risk of harm to class members is extraordinary. Eleven class members have died in DOC
custody this year, with the most recent death just last night.9

Plaintiffs believe that a factual showing will demonstrate the necessity of immediate further relief,
including potentially release from custody. Given the complex judicial management of motions
seeking a prisoner release order pursuant to18 U.S. § 3626(a)(3), Plaintiffs seek a conference with
Your Honor to address the most efficient procedures for factual presentations and convocation of a
three-judge panel if necessary.

We thank the Court for your attention.

                                  Respectfully yours,
                                  _/s/___________________________
                                  THE LEGAL AID SOCIETY
                                  Mary Lynne Werlwas
                                  Kayla Simpson
                                  David Billingsley
                                  199 Water Street, 6th Floor
                                  New York, New York 10038
                                  Telephone: 212-577-3530
                                  Email: mlwerlwas@legal-aid.org
                                         ksimpson@legal-aid.org
                                         dbillingsley@legal-aid.org


                                  _/s/___________________________
                                  EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL
                                  Jonathan Abady
                                  Debra Greenberger
                                  Nairuby Beckles
                                  600 Fifth Avenue, 10th Floor
                                  New York, New York 10020
                                  Telephone: (212) 763-5000
                                  Email: jabady@ecbawm.com
                                         dgreenberger@ecbawm.com
                                         nbeckles@ecbawm.com

cc:     Steve J. Martin, Monitor
        Anna E. Friedberg, Deputy Monitor
        Georgia Pestana, Corporation Counsel
        Asim Rehman, General Counsel, New York City Department of Correction

9
 George Joseph, Another Death At Rikers, Tenth In City Jails This Year, GOTHAMIST (Sept. 20, 2021),
https://gothamist.com/news/another-death-rikers-tenth-city-jails-year.

                                                                                                        3
